ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Applicants’ Amendment & Supplemental Response
1)	Acknowledgment is made of Applicants’ amendment filed 02/09/22 and the supplemental response filed 05/23/22 in response to the non-final Office Action mailed 11/10/21.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Mr. John E. Nemazi. See the attached Interview Summary. 
	Claims 1, 3-8 and 10-12 are canceled.
	New claims 13-22 as set forth below are added.
--Claim 13 (New). A feed composition or a feed additive for improving the non-specific immune response of a crustacean subject against acute hepatopancreatic necrosis disease (AHPND), the composition or the additive comprising, as active ingredients, 1 x 104 CFU to 1 x 1011 CFU per gram of isolated Bacillus strains, wherein the Bacillus strains are Bacillus subtilis deposited as KCCM11143P, Bacillus pumilus deposited as KCCM11144P, and Bacillus licheniformis deposited as KCCM11270P.
Claim 14 (New). The feed composition or the feed additive of claim 13, wherein the AHPND is caused by Vibrio haemolyticus.
Claim 15 (New). The feed composition or the feed additive of claim 13, wherein the crustacean subject is a shrimp.
Claim 16 (New). A feed composition or a feed additive for improving the non-specific immune response of a crustacean subject against white spot syndrome (WSS), the composition or the additive comprising, as active ingredients, 1 x 104 CFU to 1 x 1011 CFU per gram of isolated Bacillus strains, wherein the Bacillus strains are Bacillus subtilis deposited as KCCM11143P, Bacillus pumilus deposited as KCCM11144P, and Bacillus licheniformis deposited as KCCM11270P.
Claim 17 (New). The feed composition or the feed additive of claim 16, wherein the WSS is caused by white spot syndrome virus (WSSV). 
Claim 18 (New). The feed composition or the feed additive of claim 16, wherein the crustacean subject is a shrimp.
Claim 19 (New and rejoined). A method of improving the non-specific immune response of a crustacean subject against acute hepatopancreatic necrosis disease (AHPND) comprising feeding the subject with an effective dose of the feed composition or the feed additive of claim 13.
Claim 20 (New and rejoined). The method of claim 19, wherein the crustacean subject is a shrimp.
Claim 21 (New and rejoined). A method of improving the non-specific immune response of a crustacean subject against white spot syndrome (WSS) comprising feeding the subject with an effective dose of the feed composition or the feed additive of claim 16.
Claim 22 (New and rejoined). The method of claim 21, wherein the crustacean subject is a shrimp.--
Status of Claims
3)	Claims 1, 3, 4, 7 and 10 have been amended via the amendment filed 02/09/22.
	Claims 2 and 9 have been canceled via the amendment filed 02/09/22.
	Claims 1, 3-8 and 10-12 are canceled via this Examiner’s amendment.
	New claims 13-22 are added via this Examiner’s amendment.
	Claims 13-22 are pending and are under examination.	 
Terminal Disclaimer
4)	Acknowledgment is made of Applicants’ terminal disclaimer filed 02/09/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent that may be issued from the co-pending application 16461348.
Objection(s) Moot
5)	The objection to claims 2 and 9 made in paragraph 23 of the Office Action mailed 11/10/21 is moot in light of Applicants’ cancellation of the claims.
6)	The objection to claims 3 and 10 and/or to the specification made in paragraph 7(a) of the Office Action mailed 11/10/21 is moot in light of the cancellation of the claims.
Objection(s) Withdrawn
7)	The objection to the specification made in paragraph 7(b) of the Office Action mailed 11/10/21 is withdrawn in light of Applicants’ statements. Applicants contend that CJBS-01 that is described in the specification as KCCM11143P was the strain Applicants submitted to the International Depository Authority. Applicants submit that the Notice from the International Depository Authority filed 05/14/2019 refers to this stain CJP-14 as KCCM11143P. Applicants have gone on the record stating that CJBS-01 and CJP-14 are referring to the same strain.
8)	The objection to claims 1, 3, 4, 7 and 10 made in paragraph 23 of the Office Action mailed 11/10/21 is moot in light of cancellation of the claims.
Rejection(s) Moot
9)	The rejection of claims 1-4 and 7-10 made in paragraph 9 of the Office Action mailed 11/10/21 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is moot in light of the cancellation of the claims.
	Applicants contend that the claims, as amended, recite a combination of three specific deposited strains of Bacillus, each identified by an accession number, which strains are not found in nature in the claimed synergistic combination to prevent or treat AHPND. Applicants refer to Example 3 and Tables 12 and 14 of the as-filed specification and assert that the 3 specific strains work together to achieve unexpected results.
10)	The provisional rejection of claims 1-4 and 7-10 made in paragraph 11 of the Office Action mailed 11/10/21 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 4 and 12 of the co-pending application 16461348 is moot in light of the cancellation of the claims.
	Applicants’ have filed a terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent that may be issued from the co-pending application 16461348.
11)	The rejection of claims 3 and 10 made in paragraph 13 of the Office Action mailed 11/10/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter is moot in light of the cancellation of the claims.
12)	The rejection of claims 2 and 9 made in paragraph 14 of the Office Action mailed 11/10/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as being non-enabled with regard to the deposit issue is moot in light of Applicants’ cancellation of the claims.
With regard to the deposited strains recited in the new claims, Applicants have made the necessary statements in compliance with the deposit rule via the paper filed 05/23/22. 
13)	The rejection of claims 1-4 and 7-10 made in paragraph 16 of the Office Action mailed 11/10/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is moot in light of the cancellation of the claims.
14)	The rejection of claims 1, 3, 4, 7, 8 and 10 made in paragraph 18 of the Office Action mailed 11/10/21 under 35 U.S.C § 102(a)(1) as being anticipated by Frouel et al. (WO 2013/155468 A2, of record) is moot in light of the cancellation of the claims. 
	Applicants contend that the claims, as amended, recite a combination of three specific deposited strains of Bacillus, each identified by an accession number, which strains are not found in nature in the claimed synergistic combination to prevent or treat AHPND. Applicants refer to Example 3 and Tables 12 and 14 of the as-filed specification and assert that the 3 specific strains work together to achieve unexpected results. Applicants submit that none of the cited references disclose such a synergistic combination to prevent or treat AHPND and therefore, the claimed combination is not obvious. 
15)	The rejection of claims 1, 3 and 4 made in paragraph 19 of the Office Action mailed 11/10/21 under 35 U.S.C § 102(a)(1) as being anticipated by Carpenter et al. (US 20160128337 A1, of record) as evidenced by Drahos et al. (WO 2017/147130 A2, of record) is moot in light of the cancellation of the claims.
16)	The rejection of claim 2 made in paragraph 21 of the Office Action mailed 11/10/21 under 35 U.S.C § 103 as being unpatentable over Carpenter et al. (US 20160128337 A1 - Applicants’ IDS) as applied to claim 1 and further in view of Yang et al. (WO 2012/105804 A2, of record) (‘804), Yang et al. (WO 2012/105805 A2, of record) (‘805), and KR 101 370 943 B1 (Original in Applicants’ IDS and Machine translation provided via PTO-892, of record) is moot in light of Applicants’ cancellation of the claim.   
17)	The rejection of claims 2 and 9 made in paragraph 22 of the Office Action mailed 11/10/21 under 35 U.S.C § 103 as being unpatentable over Frouel et al. (WO 2013/155468 A2, of record) as applied to claims 1 and 7 above respectively and further in view of Yang et al. (WO 2012/105804 A2, of record) (‘804), Yang et al. (WO 2012/105805 A2, of record) (‘805), and KR 101 370 943 B1 (Original in Applicants’ IDS and Machine translation provided via PTO-892, of record) is moot in light of Applicants’ cancellation of the claims.
Conclusion
18)	Claims 13-18, drawn to the feed composition or feed additive of invention I, are allowed. Pursuant to the procedures set forth in MPEP 821.04(b) and Official Gazette Notice dated March 26, 1996 (1184 O.G. 86), claims 19-22, drawn to methods of inventions II and III of using the product of invention I and allowable in the present application, are rejoined and allowed. In view of this withdrawal of the restriction requirement mailed 07/09/21 as to the rejoined invention, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
	Claims 13-22, now renumbered as claims 1-10 respectively, stand allowed. These claims are supported by the original and canceled claims and throughout the as-filed specification including Examples; Tables; and Figures.
Correspondence
19)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
21)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


May, 2022